 



Exhibit 10.15
TENBY PHARMA INC.
FORM OF AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EXECUTIVE EMPLOYEE AGREEMENT (“Agreement”) is
entered into as of this ___  day of September, 2006, (the “Effective Date”), by
and among [EXECUTIVE] (“Executive”), SIRION THERAPEUTICS INC., a North Carolina
corporation (“Sirion”), and TENBY PHARMA, INC., a Delaware corporation (“Tenby”
and together with Sirion, the “Company”).
     WHEREAS, Executive and Sirion entered into that certain Executive
Employment by and between the Sirion and Executive dated July 1, 2006 (the
“Original Employment Agreement”);
     WHEREAS, pursuant to that certain Contribution Agreement by and among
Sirion, Tenby, and each shareholder of Sirion, all the shareholders of Sirion
will contribute all their capital stock in Sirion to Tenby, a publicly traded
shell company, in return for capital stock of Tenby;
     WHEREAS, the Company desires to continue to employ Executive to provide
personal services to the Company, and wishes to provide Executive with certain
compensation and benefits in return for these services;
     WHEREAS, Executive wishes to continue to be employed by the Company and
provide personal services to the Company in return for certain compensation and
benefits, including the benefits provided under this Agreement; and
     WHEREAS, the Executive, Sirion and Tenby desire to amend and restate, in
its entirety, the Original Employment Agreement in order to add Tenby as a party
and to make additional changes as reflected in this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, it is hereby agreed by and among the parties hereto as
follows:
     1. EMPLOYMENT BY THE COMPANY.
          1.1 Scope of Employment. Subject to the terms set forth herein, the
Company agrees to employ Executive to render full time services as Sirion’s
[POSITION] and Tenby’s [POSITION] and in such other capacities as Tenby’s Board
of Directors (“Board”) may reasonably assign. Executive hereby accepts
employment based on the terms and conditions set forth herein effective as of
the Effective Date. In this position, Executive shall perform such duties as are
assigned by the Board. During Executive’s employment with the Company, Executive
will devote Executive’s best efforts and substantially all of Executive’s
business time and attention to the business of the Company. Executive shall
abide by the general employment policies and procedures of the Company, except
that wherever the terms of this

1



--------------------------------------------------------------------------------



 




Agreement may differ from or are in conflict with the Company’s general
employment policies or procedures, this Agreement shall control.
          1.2 Effective Time; Original Employment Agreement. The time as of
which Executive’s employment hereunder commences shall be on the date of, but
immediately following the consummation of, the Contribution, and the
effectiveness of this Agreement shall be contingent upon the consummation of the
Contribution. The Original Employment Agreement shall remain in effect until the
consummation of the Contribution and shall terminate thereupon. Unless and until
the Contribution is consummate, the Original Employment Agreement shall remain
in effect in accordance with its terms.
     2. COMPENSATION.
          2.1 Salary. For services to be rendered hereunder, Executive shall
receive a base annual salary as set forth in Section 1 of the Compensation and
Severance Terms Schedule, attached hereto as Exhibit A. Executive will be
considered annually for increases in base salary. Any such increases will be
subject to review and approval by the Compensation Committee of the Board and/or
the Board, as appropriate.
          2.2 Bonus. Executive shall be eligible to participate in any and all
Company bonus plans at the executive level. Notwithstanding the foregoing, no
bonus is guaranteed to Executive. The Company shall have the sole discretion to
determine whether Executive is entitled to any such bonus and to determine the
amount of the bonus. Any bonus is subject to the approval of the Compensation
Committee of the Board and/or the Board, as appropriate. The current target
level of such discretionary bonus for Executive is set forth in Section 2 of
Exhibit A attached hereto. The Company retains the authority to review, grant,
deny or revise any bonus or target level in its sole discretion.
          2.3 Vacation, Holiday Pay and Sick Leave. Executive shall be entitled
to four (4) weeks of paid vacation each year. Any earned but unused vacation
shall be accrued and may be used by Executive in any subsequent year. Upon
termination of Executive’s employment for any reason, Executive shall receive
vacation pay of all earned but unused vacation, calculated at his base salary
rate in effect at the time of termination. The Company shall also provide
Executive with holiday pay and paid sick leave as provided by the Company to its
other executive employees of comparable stature. Any earned but unused sick
leave shall be accrued and may be used by Executive in any subsequent year;
provided that, upon termination of Executive’s employment for any reason,
Executive shall receive no pay or other compensation for any accrued but unused
sick leave. Notwithstanding the foregoing, vacation, holiday pay and sick leave
do not accrue while Executive is on unpaid leave.
          2.4 Standard Company Benefits. Executive shall receive all other
employment benefits for which Executive is eligible under the terms and
conditions of the standard Company benefits plans (e.g., health and disability
insurance, 401(k) retirement plan, etc.) and other benefits and incentives which
may be in effect from time to time and provided by the Company to employees at
levels similar to Executive. Employment benefits, including but

2



--------------------------------------------------------------------------------



 



not limited to vacation, holiday pay, sick leave, paid insurance premiums, and
other benefits do not accrue or continue during an unpaid leave, unless
otherwise required by law.
     3. PROPRIETARY INFORMATION.
          3.1 Proprietary Information. Executive agrees that, during the Term
and at all times following termination of this Agreement, for whatever reason,
Executive shall: (i) take all steps necessary to hold the Proprietary
Information in trust and confidence; (ii) not use such Proprietary Information
in any manner or for any purpose except as expressly set forth in this
Agreement; and (iii) not disclose any such Proprietary Information to any third
party without first obtaining the Company’s express written consent on a
case-by-case basis; provided, however, that nothing in this Section 4.1 shall
prohibit Executive from making any disclosures to the extent legally required by
a valid subpoena or order of a court or other governmental body having
jurisdiction, provided that Executive notifies the Company in advance of any
such required disclosure and uses commercially reasonable efforts to obtain, or
to assist the Company in obtaining, a protective order preventing or limiting
the disclosure and/or requiring that the Proprietary Information so disclosed be
used only for the purposes for which the law or regulation required, or for
which the order was issued.
          For purposes hereof, “Proprietary Information” means, without
limitation, all of the following pertaining to the Company: (i) data or trade
secrets, including policies, processes, techniques, formulas or other technical
data; (ii) production and servicing methods; (iii) supplier lists; (iv)
personnel lists; (v) customer and prospect lists; (vi) other proprietary
information; (vii) financial or corporate records; (viii) operational, sales,
promotional and marketing methods and techniques; (ix) development ideas,
acquisition strategies and plans; (x) financial information and records; (xi)
“know-how” and methods of doing business; and (xii) computer programs, including
source codes and/or object codes and other proprietary, competition-sensitive or
technical information or secrets developed with or without the help of
Executive; but excluding information in the public domain, information already
in the possession of Executive, and information obtain from third-parties
through lawful means and otherwise not through a breach by such third-party of
any obligations to the Company or another third party. Executive acknowledges
that any such information or data he may acquire, produce, develop or learn of,
was done so by reason of his relationship to the Company and with an expectation
of confidentiality by the Company, and that all rights of use, ownership and
possession of all such information lies solely with the Company.
          3.2 Third-Party Information. Executive understands that the Company
has received and will in the future receive from third parties certain
confidential or proprietary information relating to such third parties
(collectively, “Third-Party Information”), subject to duties on the Company’s
part to maintain the confidentiality of such Third-Party Information and to use
such Third-Party Information only for certain limited purposes. Executive agrees
to hold all Third-Party Information in confidence to the same extent as required
of the Company and not to disclose to anyone (other than personnel of the
Company) or to use, except in connection with Executive’s performance of
Executive’s duties under this Agreement, any Third-Party Information.

3



--------------------------------------------------------------------------------



 



     4. OUTSIDE ACTIVITIES.
          4.1 Activities. Except with the prior written consent of the Board,
Executive will not during Executive’s employment with the Company undertake or
engage in any other employment, self-employment, occupation, consulting, or
other business enterprise, other than ones in which Executive is a passive
investor. Without limiting the foregoing, Executive may not serve as a member of
the board of directors of any public or private for-profit company, except with
the prior written consent of the Board. Executive’s board memberships as of the
Effective Date disclosed in writing by Executive to the Board are hereby
approved. Executive may engage in civic and not-for-profit activities so long as
such activities do not materially interfere with the performance of Executive’s
duties hereunder. Neither party will during Executive’s employment with the
Company or thereafter publicly or privately disparage the other party (or in the
case of the Company, any of its subsidiaries, or its or their respective past or
present products, officers, directors, employees, agents or customers).
          4.2 Investments and Interests. During Executive’s employment by the
Company, Executive agrees not to acquire, assume or participate in, directly or
indirectly, any position, investment or interest which is adverse to or in
conflict with the interests of the Company, its current and anticipated business
or prospects, financial or otherwise. By way of clarification, nothing contained
in this Agreement shall prevent Executive from holding, for investment purposes
only, no more than one percent (1%) of the capital stock of any publicly traded
company.
          4.3 Non-Competition. During Executive’s employment by the Company,
except on behalf of the Company, Executive will not directly or indirectly,
whether as an officer, director, employee, stockholder, partner, proprietor,
associate, representative, consultant, contractor, or in any other capacity
whatsoever engage in, become financially interested in, be employed by or have
any business connection with any other person, corporation, firm, partnership or
other entity whatsoever that competes with the Company, anywhere in the world,
in any line of business engaged in (or planned to be engaged in) by the Company.
     5. OTHER AGREEMENTS.
     Executive represents and warrants that Executive’s employment by the
Company will not conflict with and will not be constrained by any prior
agreement or relationship with any third party. Executive represents and
warrants that Executive will not disclose to the Company or use on behalf of the
Company any trade secrets or other confidential information of any third party
in accordance with an agreement between the Company and any such third party.
During Executive’s employment by the Company, Executive may use, in the
performance of Executive’s duties, all information generally known and used by
persons with training and experience comparable to Executive’s own and all
information which is common knowledge in the industry or otherwise legally in
the public domain.
     6. TERMINATION OF EMPLOYMENT.
          6.1 At Will Employment. Executive’s relationship with the Company is
at will. The Company shall have the right to terminate Executive’s employment
with the Company

4



--------------------------------------------------------------------------------



 



at any time with or without Cause and with or without advance notice.
          6.2 Termination by Company for Cause. The Company may terminate
Executive’s employment for Cause at any time effective on written notice to
Executive in the event of a termination for Cause, the Company’s sole obligation
and liability to Executive shall be to pay Executive any unpaid salary, together
with any unused vacation accrued to the effective date of such termination.
Executive will not be entitled to severance benefits or any other compensation
of any kind resulting from Executive’s termination for Cause. For purposes of
this Agreement, “Cause” shall mean any of the following events, as determined by
Company: (i) Executive’s conviction of any felony; (ii) Executive’s deliberate
attempt to do injury to the Company; (iii) dishonest or fraudulent conduct by
Executive; or (iv) Executive’s misconduct, gross negligence, material violation
of Company policy, or material breach of this Agreement, which material breach
Executive fails to correct within thirty (30) days after Executive is given
written notice by the Board.
          6.3 Termination by Company Without Cause and Termination by Executive
for Good Reason. The Company shall be entitled at any time to terminate
Executive’s employment without Cause, effective upon written notice to
Executive. The Executive shall be entitled to terminate Executive’s employment
for Good Reason, effective upon written notice to the Company, provided that
Executive tenders his resignation within sixty (60) days after the occurrence of
the event which forms the basis for Executive’s termination for Good Reason. For
purposes of this Agreement, “Good Reason” shall mean any one of the following
events: (i) any reduction of Executive’s then existing annual base salary;
(ii) any reduction in the package of benefits and incentives, taken as a whole,
provided to Executive (except that employee contributions may be raised to the
extent of any cost increases imposed by third parties and that are applied to
all Company employees) or any action by the Company which would adversely affect
Executive’s participation or reduce Executive’s benefits under any such plans,
except to the extent that such benefits and incentives of all other executive
officers of the Company are similarly reduced (however, by no more than
twenty-five percent (25%)); (iii) any material diminution of Executive’s duties,
responsibilities, title, or reporting requirements, excluding for this purpose
an isolated, insubstantial or inadvertent action not taken in bad faith which is
remedied by the Company immediately after such notice thereof is given by
Executive; (iv) any material breach by the Company of its obligations under this
Agreement; (v) any failure by the Company to obtain the express, written
assumption of this Agreement by any successor or assign of the Company; or
(vi) any requirement that Executive relocate to a work site that would increase
Executive’s one-way commute distance by more than twenty-five (25) miles from
Executive’s then principal residence, unless Executive accepts such relocation
opportunity. If the Company terminates Executive’s employment at any time
without Cause, or if Executive terminates his employment at any time for Good
Reason, Executive shall be entitled to those severance benefits specifically set
forth in Section 4 of the Compensation and Severance Terms Schedule, attached
hereto as Exhibit A, and such other payments and benefits as may be provided
elsewhere in this Agreement (e.g., payment for unpaid salary, accrued vacation,
etc.).
          6.4 Executive’s Voluntary Resignation. Executive may terminate
Executive’s employment with the Company at any time. In the event Executive
voluntarily terminates Executive’s employment other than for Good Reason
involving a Change in Control

5



--------------------------------------------------------------------------------



 



Termination as provided in Section 7, the Company’s sole obligation and
liability to Executive shall be to pay Executive any unpaid salary, together
with any accrued, unused vacation, through the effective day of resignation.
Executive will not be entitled to severance benefits or any other compensation
of any kind resulting from Executive’s voluntary termination.
          6.5 Termination for Death or Disability. Executive’s employment with
the Company will be terminated in the event of Executive’s death, or any
illness, injury, disability or other incapacity that renders Executive
physically or mentally unable to perform the essential duties of Executive’s job
for more than 90 days. The Company acknowledges its obligations under all leave
of absence laws, including the federal Family and Medical Leave Act, and, to the
extent provided by these and other applicable laws, will provide reasonable
accommodation for any known disability of an otherwise qualified employee,
unless undue hardship would result. In the event that Executive’s employment
with the Company is terminated for death or disability as described in this
Section 6.5, Executive or Executive’s heirs, successors, and assigns shall not
receive any severance benefits or other compensation other than payment of
accrued salary and vacation and such other benefits as may be expressly required
in such event by applicable law or the terms of applicable benefit plans.
          6.6 Cessation of Severance Benefits. If Executive violates any
provision of Sections 3 or 4 of this Agreement, then, notwithstanding anything
herein to the contrary, the Company shall have the right upon written notice to
Executive to immediately cease payment of any severance benefits being provided
to Executive, and Executive will not be entitled to any further compensation
from the Company.
     7. CHANGE IN CONTROL
          7.1 Definition of “Change in Control.” For purposes of this Agreement,
“Change in Control” shall mean the occurrence of any of the following events:
               (a) The acquisition, directly or indirectly, in one transaction
or a series of related transactions, by any person or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of the beneficial ownership
of securities of Tenby or Sirion possessing more than fifty percent (50%) of the
total combined voting power of all outstanding securities of Tenby or Sirion.
               (b) A merger or consolidation of Tenby or Sirion with any other
entity, whether or not Tenby or Sirion, as applicable, is the surviving entity
in such transaction, except for a transaction in which the holders of the
outstanding voting securities of Tenby or Sirion, as applicable, immediately
prior to such merger or consolidation hold as a result of holding Tenby or
Sirion securities, as applicable, prior to such transaction, in the aggregate,
securities possessing more than fifty percent (50%) of the total combined voting
power of all outstanding voting securities of Tenby or Sirion, as applicable, or
of the surviving entity (or the parent of the surviving entity) immediately
after such merger or consolidation.
               (c) The sale, transfer or other disposition (in one transaction
or a series of related transactions) of all or substantially all of the assets
of Tenby or Sirion; or

6



--------------------------------------------------------------------------------



 



               (d) The approval by the stockholders of a plan or proposal for
the liquidation or dissolution of Tenby.
               Notwithstanding the foregoing, the parties expressly agree that
the following transactions shall not qualify as a “Change of Control” for
purposes hereof:
               (e) The contribution of shares by the current shareholders of the
Company (“Contribution”) to Tenby Pharma, Inc., a Delaware publicly shell
corporation, or any other public shell corporation, as currently being
contemplated by the shareholders of the Company.; or
               (f) The financing transaction between North Sound and Tenby
Pharma, Inc. (or otherwise the parent corporation of the Company immediately
following the Contribution as contemplated above).
          7.2 Termination After a Change in Control. In the event Executive’s
employment with the Company is terminated without Cause, or Executive resigns
for Good Reason, within twenty-four (24) months following a Change in Control (a
“Change in Control Termination”), then Executive shall be eligible for severance
benefits as set forth in Section 3.2 of Exhibit A, attached hereto. Executive
may resign Executive’s employment for Good Reason so long as Executive tenders
his resignation to the Company within sixty (60) days after the occurrence of
the event which forms the basis for Executive’s termination for Good Reason.
          7.3 Termination Within Six-Months Preceding a Change in Control. In
the event Executive’s employment with the Company is terminated without Cause or
Executive resigns for Good Reason within six (6) months immediately preceding a
Change in Control (a “Pre-Change in Control Termination”), then Executive shall
be eligible for severance benefits such that Executive receives the same
benefits as he would have otherwise received if the Change in Control had
occurred as of the date of termination. Executive may resign Executive’s
employment for Good Reason so long as Executive tenders his resignation to the
Company within sixty (60) days after the occurrence of the event which forms the
basis for Executive’s termination for Good Reason.
          7.4 Parachute Payments. In the event that the severance, acceleration
of Equity Awards (as defined in Exhibit A) and other benefits provided for in
this Agreement (“Agreement Benefits”), together with benefits otherwise payable
to Executive, (i) constitute a “parachute payment” within the meaning of
Section 280G (as it may be amended or replaced) of the Internal Revenue Code of
1986, as amended or replaced (the “Code”) and (ii) but for this Section 7.3,
would be subject to the excise tax imposed by Section 4999 (as it may be amended
or replaced) of the Code (the “Excise Tax”), then Executive’s Agreement Benefits
shall be either:
               (a) provided to Executive in full, or
               (b) provided to Executive only as to such lesser extent that
would

7



--------------------------------------------------------------------------------



 



result in no portion of such Agreement Benefits being subject to the Excise Tax.
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive, on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such Agreement Benefits may be
taxable under the Excise Tax.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 7.3 shall be made in writing in good faith by the
Company’s independent certified public accounting firm or such other nationally
or regionally recognized accounting firm selected by the Company (the
“Accountants”), whose determination shall be conclusive and binding upon the
Executive and the Company for all purposes. In the event of a reduction in
benefits hereunder, Executive shall be given the choice, subject to approval by
the Company, of which benefits to reduce; provided that such reduction achieves
the result specified in clause (b) of this Section 7.3. For purposes of making
the calculations required by this Section 7.3, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 7.3. The Company shall bear all costs
the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 7.3.
     8. RELEASE. In exchange for the severance benefits referenced in this
Agreement and in Exhibit A attached hereto to which Executive would not
otherwise be entitled, in the event of a termination without Cause or a Change
in Control Termination, Executive shall execute and enter in to a release of
claims against the Company in the form provided by the Company (the “Release”)
upon Executive’s termination of employment. Unless the Release is executed by
Executive and delivered to the Company within the time limits specified in the
Release, then notwithstanding anything herein to the contrary, Executive shall
not receive any of the severance compensation or benefits provided under this
Agreement; acceleration, if any, of Executive’s Equity Awards as provided in
this Agreement shall not apply; and Executive’s Equity Awards in such event may
be exercised following the date of Executive’s termination only to the extent
provided under their original terms in accordance with the applicable equity
plans and Equity Award agreements.
     9. GENERAL PROVISIONS.
          9.1 Notices. Any notices provided hereunder must be in writing and
shall be deemed effective upon personal delivery (including, personal delivery
by facsimile transmission) or the third day after mailing by first class mail,
to the Company at its primary office location and to Executive at Executive’s
address as listed on the Company payroll (which address may be changed by
written notice).
          9.2 Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect under any

8



--------------------------------------------------------------------------------



 




applicable law or rule in any jurisdiction, such invalidity or unenforceability
will not affect any other provision or any other jurisdiction, and such invalid
or unenforceable provision shall be reformed, construed and enforced in such
jurisdiction so as to render it valid and enforceable consistent with the intent
of the parties insofar as possible.
          9.3 Waiver. If either party should waive any breach of any provisions
of this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.
          9.4 Counterparts. This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.
          9.5 Headings. The headings of the sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.
          9.6 Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective successors, assigns, heirs, executors and administrators, except that
Executive may not assign any of Executive’s duties or rights hereunder, without
the written consent of the Company.
          9.7 Arbitration. To provide a mechanism for rapid and economical
dispute resolution, Executive and the Company agree that any controversy, claim
or misunderstanding arising out of, or relating to including, but not limited
to, any alleged breach of, default, compliance with or interpretation of any
terms or provisions of this Agreement, shall be settled by arbitration. The
arbitration proceedings shall take place in Tampa, Florida and shall be
conducted, except as otherwise expressly set forth in this Agreement, in
accordance with the rules, procedures and standards of the American Arbitration
Association. The parties to the dispute may select one arbitrator if such
parties can agree on a single arbitrator; otherwise each opposing party shall be
entitled to select one arbitrator. These two arbitrators shall, in turn, select
a third arbitrator. The first two arbitrators shall be chosen within twenty days
after the party seeking arbitration delivers notice of same to the other party.
If one of the parties fails to timely select an arbitrator, the arbitrator that
was timely selected shall be the sole arbitrator, no others being appointed. If
neither party selects an arbitrator within the twenty day time period, the first
arbitrator selected thereafter shall be the sole arbitrator, no others being
appointed. Where the parties each have properly and timely selected an
arbitrator, such arbitrators shall have ten days from the end of the initial
twenty day selection period to select a third arbitrator. In the event the
arbitrators are unable to agree to a third arbitrator within such ten day
period, either party may, upon the expiration of such period, petition the
Senior Judge of the Thirteenth Judicial Circuit of Hillsborough County, Florida,
or appointment of the third arbitrator. The arbitration shall proceed in
accordance with any private rules of arbitration specified by the arbitrators,
except that a vote of a majority of the arbitrators shall control. The
arbitrators shall have all the power permitted arbitrators under the laws of the
State of Florida and a judgment or award rendered by the arbitrators may be
entered in any court having competent jurisdiction thereof. Any cost of
arbitration shall be shared equally by the parties. The expenses of presenting
each party’s case, including depositions, attorneys’ fees and witness fees

9



--------------------------------------------------------------------------------



 




shall be the sole cost of such party not subject to award by the arbitration.
Executive understands that final and binding arbitration will be the sole and
exclusive remedy for any such claim or dispute between him and the Company and
its parent, subsidiary or affiliated companies or entities, and each of its
and/or their employees, offices, directors or agents, and that, by agreeing to
use arbitration to resolve such claims or disputes, both the Company and
Executive agree to forego any right each may have had to a jury trial.
Notwithstanding the foregoing, nothing in this Section 9.7 or in this Agreement
shall prevent either Executive or the Company from seeking and obtaining
injunctive relief in any court to prevent irreparable harm from any breach or
threatened breach of the provisions of Sections 3 or 4 of this Agreement pending
resolution of any arbitration hereunder. The provisions of this Section 9.7
shall survive the termination or expiration of this Agreement and termination of
Executive’s employment and shall remain in full force and effect thereafter.
          9.8 Remedies. Executive’s duties under Sections 3 and 4.3 of this
Agreement shall survive termination or expiration of this Agreement and
termination of Executive’s employment with the Company. Executive acknowledges
that a remedy at law for any breach or threatened breach by Executive of the
provisions of these Sections would be inadequate, and that such a breach would
cause irreparable harm to the Company; and Executive therefore agrees that the
Company shall be entitled to injunctive relief in case of any such breach or
threatened breach.
          9.9 Governing Law. All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
Florida as applied to contracts made and to be performed entirely within
Florida.
     10. TERM OF AGREEMENT. This Agreement shall become effective as of the
Effective Date, provided however, that the term of employment hereunder shall
not commence until the Effective Time (as provided in Section 1.2 hereof) and
shall remain in effect through the period ending on the third anniversary of the
Effective Date (the “Initial Term”) and shall automatically renew for successive
one (1) year periods (the “Extended Term”) unless the Company, in its sole
discretion with or without reason, provides written notice to Executive of
non-renewal (a “Non-renewal Notice”) no later than sixty (60) days before the
expiration date of the Initial Term or any Extended Term, in which case this
Agreement shall expire upon such expiration date. As used herein, the “Term”
shall mean the Initial Term and any Extended Term. Notwithstanding the
foregoing, in the event a Change in Control occurs during the Term then the Term
of this Agreement shall continue and may not be terminated by the Company (or
any successor) until the expiration of twenty-four (24) months after the Change
in Control (notwithstanding any Non-renewal Notice) unless consented to in
writing by Executive and the Company. Expiration or termination of the Term of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, including but not limited to any obligation of
the Company to pay the severance and other benefits to Executive hereunder for
any termination without Cause or a Change in Control Termination which occurs
prior to the expiration or termination of the Term of this Agreement. By way of
clarification, a Non-renewal Notice shall not constitute a notice of termination
of Executive’s employment and termination or expiration of the Term of this
Agreement shall not constitute termination of Executive’s employment resulting
in any obligation of the Company to provide the severance benefits

10



--------------------------------------------------------------------------------



 



hereunder. The Company has no obligation to pay severance benefits to Executive
hereunder arising from any termination of Executive’s employment after the
expiration or termination the Term of this Agreement in accordance with and
pursuant to this Section 10. The provisions of Sections 3, 4, 9, 10 and 11 of
this Agreement shall survive the expiration or termination of the Term of this
Agreement.
     11. ENTIRE AGREEMENT. This Agreement, together with Exhibit A attached
hereto, constitute the final, complete, and exclusive embodiment of the entire
agreement between Executive and the Company regarding the subject matter hereof
and supersede any prior agreement, promise, representation, or statement,
written or otherwise, between Executive and the Company with regard to this
subject matter. Without limiting the foregoing, the parties hereby terminate
each and all currently effective severance and employment agreements and
Executive hereby releases and forever waives any rights Executive may have
against the Company under any such prior agreements. This Agreement is entered
into without reliance on any promise, representation, statement or agreement
other than those expressly contained or incorporated herein, and it cannot be
modified or amended except in a writing signed by Executive and a duly
authorized officer of the Company.
     12. RESIGNATION OF OTHER COMPANY POSITIONS. In the event of any termination
of Executive’s employment with the Company, unless otherwise agreed to in
writing by Executive and the Board, Executive shall be deemed to have resigned
as of the date of such termination as an officer and/or director of the Company
and any of its subsidiaries or affiliated companies for which Executive was
serving in such capacities at the time of such termination. At the Company’s
request, Executive agrees to execute concerning one or more such positions so
held resignation letter(s) in the form provided by the Company evidencing the
foregoing.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date above written.

                  THE COMPANY:    
 
                SIRION THERAPEUTICS, INC.    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
                TENBY PHARMA INC.    
 
           
 
  By:        
 
  Its:  
 
   
 
     
 
   
 
                EXECUTIVE:    
 
                          [EXECUTIVE]    

12



--------------------------------------------------------------------------------



 



EXHIBIT A
COMPENSATION AND SEVERANCE TERMS SCHEDULE
     1. BASE SALARY
     For services to be rendered under this Agreement, Executive shall receive
an annual gross base salary of                                         , payable
in accordance with the Company’s standard payroll practices, and subject to
adjustment as set forth in the Agreement.
     2. BONUS
     Executive’s annual bonus, if granted, shall be at a target level of up to
fifty percent (50%) of Executive’s then current base salary.
     3. SEVERANCE BENEFITS
          a. Termination by Company Without Cause. If the Company terminates
Executive’s employment at any time without Cause as defined by Section 6.3 of
this Agreement, the Company shall provide the following severance compensation
and benefits to Executive after the effective date of the Release referenced in
Section 8 of the Agreement:
               (i) A severance payment equal to the sum of twelve (12) months of
Executive’s then current base salary, payable (subject to Section 4 below of
this Exhibit A) by the Company in a lump sum, less legally required
withholdings, within thirty (30) days after the effective date of the release
referenced in Section 8 of the Agreement;
               (ii) Health insurance premiums payable by the Company for
continued health insurance coverage for Executive and all then currently insured
dependents for up to twelve (12) months after the termination date of
Executive’s employment, provided that Executive makes a timely election to
continue such coverage under COBRA; and provided further that, the Company’s
obligation to pay the monthly health insurance premiums for continued group
medical insurance shall end when Executive becomes eligible for health insurance
with a new employer, and Executive agrees to promptly notify the company in
writing of any such eligibility.
               (iii) Outplacement services for one year, at the Company’s
expense up to a maximum amount of twenty-five thousand dollar ($25,000.00) with
a nationally recognized service selected by the Company.
Executive understands that Executive’s receipt of the severance compensation and
benefits specified in this Section 3.1 is conditioned upon Executive’s execution
of the Release referenced in Section 8 of the Agreement, and further understands
that the above lists the only severance compensation and benefits to which
Executive is entitled. Executive shall be entitled to all severance benefits set
forth herein notwithstanding any subsequent employment.

1



--------------------------------------------------------------------------------



 



          b. Change in Control of Termination. In the event of a Change in
Control Termination as defined in Section 7.2 of the Agreement, the Company
shall provide the following severance compensation and benefits to the Executive
after the effective date of the Release referenced in Section 8 of this
Agreement.
               (i) A severance payment equal to the sum of (i) twenty-four
(24) months of Executive’s then current base salary and (ii) two (2) times
Executive’s target bonus to be earned for the year in which termination occurs
or two (2) times the bonus amount paid to Executive in the prior year, whichever
is greater, payable (subject to Section 4 below of Exhibit A) by the Company in
a lump sum, less legally required withholdings, within thirty (30) days after
the effective date of the Release referenced in Section 8 of the Agreement.
               (ii) Health insurance premiums payable by the Company for
continued health insurance coverage for Executive and all then currently insured
dependents for up to twenty-four (24) months after the termination date of
Executive’s employment, provided that Executive makes a timely election to
continue such coverage under COBRA; and provided further that, the Company’s
obligation to pay the monthly health insurance premiums for continued group
medical insurance shall end when Executive becomes eligible for health insurance
with a new employer, and Executive agrees to promptly notify the Company in
writing of any such event of eligibility; and
               (iii) Outplacement services for one year, at the Company’s
expense up to a maximum amount of twenty-five thousand dollars ($25,000.00),
with a nationally recognized service selected by the Company; and.
               (iv) Any unvested and outstanding stock options, stock
appreciation rights, phantom stock, restricted stock or other equity based
compensation awards (collectively, “Equity Awards”) held by Executive shall
become one hundred percent (100%) vested as of the termination date of
Executive’s employment and any repurchase rights or other rights or restrictions
of the Company shall immediately terminate. To the extent necessary to effect
the intent of this Agreement with respect to the Equity Awards, the applicable
provision of this Agreement and this Exhibit A shall be deemed an amendment to
each agreement evidencing an Equity Award held by Executive.
Executive understands that Executive’s receipt of the severance compensation and
benefits specified in this Section 3.2 is conditioned upon Executive’s execution
of the Release referenced in Section 8 of the Agreement, and further understands
that the above lists the only severance compensation and benefits to which
Executive is entitled.
     4. SECTION 409A: DEFERRED COMPENSATION PLANS
          a. Key Employee. Notwithstanding any other provision of the Agreement
and this Exhibit A, as determined in the sole discretion of the Company, if
Executive is a “Key Employee” within the meaning of Section 416(i)(1) of the
Code in the calendar year of Executive’s termination of employment with the
Company, then the severance payment under Section 3.1(a) or Section 3.2(a) , as
applicable, shall be payable no sooner than one hundred

2



--------------------------------------------------------------------------------



 




eighty-three (183) calendar days following the effective date of Executive’s
termination.
          b. Section 409A Compliance. The intent of Executive and the Company is
that the severance and other benefits payable to Executive under this Agreement
not be deemed “deferred compensation” under Section 409A of the Code. Executive
and the Company agree to use reasonable best efforts to amend the terms of this
Agreement from time to time as may be necessary to avoid the material imposition
of penalties and additional taxes under Section 409A(a)(1) of the Code;
provided, however, any such amendment will provide Executive substantially
equivalent economic payments and benefits as set forth herein and will not in
the aggregate, materially increase the cost to, or liability of, the Company
hereunder.

3